Citation Nr: 1034331	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-44 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis, previously evaluated as polyarthritis, left knee, 
prior to June 4, 2003.

2.  Entitlement to an evaluation in excess of 30 percent for 
osteoarthritis, previously evaluated as polyarthritis, left knee, 
status post total knee arthroplasty, from August 1, 2004.

3.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis, previously evaluated as polyarthritis, right 
knee, prior to November 30, 2004.

4.  Entitlement to an evaluation in excess of 30 percent for 
osteoarthritis, previously evaluated as polyarthritis, right 
knee, status post total knee arthroplasty from January 1, 2006.

5.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis, right hand, previously evaluated as 
polyarthritis.

6.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis, left hand, previously evaluated as polyarthritis.

7.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis, right ankle, previously evaluated as 
polyarthritis.

8.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis, left ankle, previously evaluated as 
polyarthritis.

9.  Entitlement to an effective date earlier than November 30, 
2004, for special monthly compensation.

10.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from October 1944 to June 1946.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the appellant's claim for a compensable 
evaluation for polyarthritis of the knee, hands and ankle, and a 
May 2009 rating decision, which denied entitlement to TDIU.

The appellant's claim for entitlement to a compensable evaluation 
for polyarthritis of the knee, hands and ankles was denied by the 
Board in a February 2002 decision.  However, the appellant had 
submitted a request for a hearing before the Board in January 
2002.  The request had not been associated with the claims folder 
at the time of the February 2002 decision.  

In August 2002, a Travel Board hearing was held before a Veterans 
Law Judge and a transcript of that hearing is of record.  In 
November 2002, in two separate decisions, the Board vacated the 
previous denial of February 2002 and denied the appellant's 
claim.  

The appellant filed an appeal of the November 2002 denial with 
The United States Court of Appeals for Veterans Claims (Court).  
A Joint Motion for Remand was filed by the Court.  The Court 
granted the motion for remand in December 2003.        

In August 2004, the claim was remanded by the Board for 
additional procedural development.  In July 2005, the Board wrote 
to the appellant, asking whether he wished to have another 
hearing in light of the fact that the Veterans Law Judge who had 
conducted the August 2002 hearing was no longer employed at the 
Board.  The appellant responded in the negative in August 2005.  

In August 2005, the Board denied the claim for a compensable 
evaluation for polyarthritis of the knee, hands and ankles.  The 
appellant again appealed to the Court.  A Joint Motion for Remand 
was filed with the Court in May 2007.  The Court granted the 
motion for remand in June 2007.

In October 2007, the Board remanded the claim for entitlement to 
a compensable evaluation for service-connected polyarthritis of 
the knees, hands, and ankles for a VA examination.  For the 
reasons discussed below, the Board finds that the RO 
substantially complied with the mandates of the October 2007 
remand and will proceed to adjudicate the appeal.  See Dyment v. 
West, 13 Vet. App. 141 (1999) (noting that a remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied with), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Based on the November 2007 VA examination, in a June 2008 rating 
decision, the RO granted separate evaluations for service-
connected: (1) osteoarthritis of the left knee, status post total 
knee arthroplasty; (2) osteoarthritis of the right knee, status 
post total knee arthroplasty; (3) right hand osteoarthritis; (4) 
left hand osteoarthritis; (5) right ankle osteoarthritis; (6) 
left ankle osteoarthritis (all formerly evaluated as 
polyarthritis as the knees, hands, and ankles); and (7) 
entitlement to special monthly compensation based on housebound 
criteria being met from November 30, 2004, to January 1, 2006.  
The Court has held that a "decision awarding a higher rating, 
but less than the maximum available benefit . . . does not . . . 
abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the Board has jurisdiction of 
these claims.

The Board notes that the appellant's representative requested 90 
days to submit additional evidence and/or arguments after the 
case was certified to the Board in a January 2010 letter.  In 
July 2010, notice was issued that the case had been certified to 
the Board and that under the Board's Rules of Practice, the 
appellant has 90 days from the date of this letter, or until the 
Board issues its decision in the case, whichever comes first, to 
send additional evidence concerning the appeal.  The appellant's 
representative and the appellant have not indicated that they 
intend to submit any specific evidence.  Therefore, the Board may 
proceed with the adjudication of the appeal.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Prior to June 4, 2003, the appellant's service-connected left 
knee osteoarthritis was manifested by slight recurrent 
subluxation and instability, pain, crepitus, and tenderness, with 
normal extension and flexion limited to more than 60 degrees, and 
no additional limitation of motion following repetitive motion.

2.  From August 1, 2004, the appellant's left knee 
osteoarthritis, status post total knee arthroplasty, was 
manifested by pain, with normal extension and flexion limited to 
more than 60 degrees, and no additional limitation of motion 
following repetitive motion.   

3.  Prior to November 30, 2004, the appellant's right knee 
osteoarthritis was manifested by pain, with normal extension and 
flexion limited to more than 60 degrees, and no additional 
limitation of motion following repetitive motion.
 
4.  From January 1, 2006, the appellant's right knee 
osteoarthritis, status post total knee arthroplasty, was 
manifested by pain with normal extension and flexion limited more 
than 60 degrees, and no additional limitation of motion following 
repetitive motion.  

5.  The appellant's right hand osteoarthritis has been manifested 
by pain, with no loss of range of motion of the wrist or a 
compensable loss of motion of the digits of the finger, and no 
additional loss of range of motion with repetition.  

6.  The appellant's left hand osteoarthritis has been manifested 
by pain, with no loss of range of motion of the wrist or fingers, 
and no additional loss of range of motion with repetition.  

7.  The appellant's right ankle osteoarthritis has been 
manifested as pain, with no limitation of range of motion, and no 
additional loss of range of motion on repetitive use.  

8.  The appellant's left ankle osteoarthritis has been manifested 
as pain, with no limitation of range of motion, and no additional 
loss of range of motion on repetitive use.  

9.  Prior to November 30, 2004, the appellant did had one 
disability evaluated at 100 percent disabling, but did not have 
additional service-connected disabilities independently ratable 
at 60 percent or more, and there is no evidence that he was 
permanently housebound due to his service-connected disabilities. 

10.  The appellant's service-connected disabilities have not been 
shown by the evidence of record to render him unable to obtain 
and retain substantially gainful employment consistent with his 
education and occupational experience. 


CONCLUSIONS OF LAW

1.  The criteria for a separate disability evaluation of 10 
percent for instability due to osteoarthritis, left knee, 
previously evaluated as polyarthritis, have been met, prior to 
June 4, 2003.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Codes 5003, 5256, 5257, 5258, 5259, 5261, 5262, 5263 (2009).

2.  The criteria for a disability evaluation greater than 30 
percent for osteoarthritis, previously evaluated as 
polyarthritis, left knee, status post total knee arthroplasty, 
from August 1, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.71a, Diagnostic Codes 5055, 5256, 5257, 5258, 5261, 
5259, 5262, 5263 (2009).

3.  The criteria for a disability evaluation greater than 10 
percent for osteoarthritis, previously evaluated as 
polyarthritis, right knee, prior to November 30, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 
5003, 5256, 5257, 5258, 5259, 5261, 5262, 5263 (2009).

4.  The criteria for a disability evaluation greater than 30 
percent for osteoarthritis, previously evaluated as 
polyarthritis, right knee, status post total knee arthroplasty 
from January 1, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.71a, Diagnostic Codes 5055, 5256, 5257, 5258, 5261, 
5259, 5262, 5263 (2009).

5.  The criteria for a disability evaluation greater than 10 
percent for osteoarthritis, right hand, previously evaluated as 
polyarthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.71a, Diagnostic Codes 5003, 5215 (2009).   

6.  The criteria for a disability evaluation greater than 10 
percent for osteoarthritis, left hand, previously evaluated as 
polyarthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.71a, Diagnostic Codes 5003, 5215 (2009).   

7.  The criteria for a disability evaluation greater than 10 
percent for osteoarthritis, right ankle, previously evaluated as 
polyarthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.71a, Diagnostic Codes 5003, 5271 (2009).

8.  The criteria for a disability evaluation greater than 10 
percent for osteoarthritis, left ankle, previously evaluated as 
polyarthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.71a, Diagnostic Codes 5003, 5271 (2009).

9.  The criteria for entitlement to an effective date prior to 
November 30, 2004, for an award of special monthly compensation 
have not been met.  38 U.S.C.A. §§ 1114(s); 5101(a), 5107, 5110; 
38 C.F.R. §§ 3.151, 3.155, 3.400 (2009).  

10.  The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A.  
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.17, 4.18, 4.19, 4.25, 4.26 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).



Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and/or an effective date will be assigned if service connection 
is awarded.  Because the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of the 
five elements of a "service connection" claim, to include an 
increased rating claim.

The appellant's increased rating claims were initially 
adjudicated prior to the enactment of the VCAA.  VCAA notice 
letters dated in February 2003 and August 2004, informed the 
appellant of what evidence was required to substantiate his 
increased evaluation claims, and of his and VA's respective 
duties for obtaining evidence.  Although these letters were not 
sent prior to initial adjudication of the appellant's claim, this 
was not prejudicial to him, since he was subsequently provided 
adequate notice, he was provided time to respond with additional 
argument and evidence and the claims were readjudicated and 
additional supplemental statements of the case were provided to 
the appellant.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

With respect to notice requirements under Dingess/Hartman, the 
Board notes that no specific letter with the required notice has 
been sent to the appellant.  However, the May 2009 supplemental 
statement of the case, issued notice of the rating criteria, and 
the reasons as to why higher evaluations were not warranted under 
the appropriate criteria were identified.  The lack of effective 
date notice was also harmless because the Board is not assigning 
an effective date in his decision.  This matter will be addressed 
by the Regional Office upon implementation of any grant awarded 
herein.  As to the denials of the appellant's claim, 
Dingess/Hartman notice is moot.  There is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case.  Based on 
the foregoing, the Board finds that the appellant is not 
prejudiced by moving forward with a decision on his claims for 
increased evaluations, and that VA has essentially complied with 
the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 
38 C.F.R. § 3.103(b), as well as the holdings in Dingess/Hartman, 
19 Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) (rev'd in part) Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).

Regarding the appellant's claim for entitlement to TDIU, in 
correspondence to the appellant dated in January 2009, VA 
informed the appellant of what evidence was required to 
substantiate his claims, of his and VA's respective duties for 
obtaining evidence, and how VA determines the disability rating 
and effective date.  The Board, therefore, finds that the 
requirements of Quartuccio and Dingess/Hartman are met and that 
the VA has discharged its duty to notify concerning the claim for 
entitlement to TDIU.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 
Vet. App. at 490.  

As for the claim for an earlier effective date for the award of 
special monthly compensation, the Board notes that these are 
downstream issues from the original grant of such benefit.  See 
Dingess/Hartman, 19 Vet. App. at 490; see also Goodwin v. Peake, 
22 Vet. App. 128 (2008); Grantham v. Brown, 114 F.3d 1156 (1997).  
No VCAA notice is required for such downstream issues.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In this 
case, the appellant's special monthly compensation claims were 
granted and an effective date was assigned.  As such, no 
additional notice is required because the purpose the notice is 
intended to serve has been fulfilled.  See 38 C.F.R. 
§ 3.159(b)(3); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records are in the file.  
Private medical records identified by the appellant have been 
obtained, to the extent possible.  In a December 2007 VA Form 21-
4142, Authorization and Consent to Release Information, the 
appellant requested records from Bethany Good Samaritan from 
December 2005 concerning rehabilitation after right knee surgery.  
The VA sent a letter to Bethany Good Samaritan to request the 
records in February 2008.  There is no indication in the claims 
file that Bethany Good Samaritan responded to the request.  The 
June 2008 rating decision and May 2009 supplemental statement of 
the case noted that VA made a request for information from 
Bethany Good Samaritan.  Thus, the appellant was notified of the 
request to Bethany Good Samaritan and that records had not been 
obtained.  The Board finds that the RO has made a reasonable 
attempt to obtain those records.  The appellant has at no time 
referenced additional outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examinations in 
December 1999, October 2000, February 2001, November 2007, and 
February 2009.  The appellant has not reported receiving any 
recent treatment specifically for his service-connected 
disabilities, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA examination 
findings.  There is no objective evidence indicating that there 
has been a material change in the severity of the appellant's 
service-connected disorders since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.  The VA examination reports are thorough and supported by 
private medical records.  The examinations in this case are 
adequate upon which to base a decision.  

In October 2007, the Board remanded the claims to schedule the 
appellant for an examination to determine the current severity of 
his service-connected polyarthritis of the knees, hands and 
ankles.  The Board remand noted that that examiner should 
specifically indicate whether the appellant currently had 
polyarthritis of the knees, hands and ankles, which was diagnosed 
in 1946, as opposed to the later-diagnosed osteoarthritis of the 
multiple joints.  The Board was seen for a VA examination in 
November 2007.  The VA examiner found that the appellant 
currently has osteoarthritis of the knees, hands and ankles and 
opined that it is more likely as not that this is the same 
disease he had in the military because he had never been 
diagnosed with rheumatoid arthritis or other inflammatory 
arthritis.  A December 1946 rating decision found that 
polyarthritis was incurred in service.  Consequently, the Board 
finds that as the VA examiner's statement indicates that the 
osteoarthritis was related to the polyarthritis, and that there 
has been substantial compliance with the October 2007 Board 
remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. 
App. at 271.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Increased Evaluation Claims

Legal Criteria

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 4.1 (2009).  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential in 
determining the level of current impairment that the disability 
is considered in the context of the entire recorded history.  
38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is 
appealing the rating for an already established service-connected 
condition, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.

A. Knee Disability Evaluations

The appellant's knee disabilities are currently evaluated under 
Diagnostic Code 5055.  Diagnostic Code 5055 provides for a 
minimum evaluation of 30 percent for a knee replacement.  To 
warrant a 60 percent disability evaluation under Diagnostic Code 
5055, the evidence must demonstrate chronic residuals consisting 
of severe painful motion or weakness in the knee.  A 100 percent 
evaluation is warranted for one year following implantation of 
prosthesis.  

Under Diagnostic Code 5257, a 10 percent evaluation contemplates 
slight knee impairment due to recurrent subluxation or lateral 
instability.  A 20 percent rating contemplates moderate 
impairment due to recurrent subluxation or lateral instability, 
and a maximum 30 percent rating is warranted for severe 
impairment of the knee.

Under 38 C.F.R. § 5003, degenerative arthritis, including 
osteoarthritis, is rated based on limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.

Under Diagnostic Code 5258, a 20 percent evaluation, the highest 
and only rating available under that schedular provision, may be 
assigned where there is evidence of dislocated semilunar 
cartilage, with frequent episodes of 'locking,' pain, and 
effusion into the knee joint.

Diagnostic Code 5259 provides for a 10 percent evaluation for 
removal of semilunar cartilage, symptomatic.  

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg 
motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic 
Code 5260 concerns limitation of leg flexion.  A 10 percent 
evaluation is for application where flexion is limited to 45 
degrees.  A 20 percent evaluation is for application where 
flexion is limited to 30 degrees, and a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 10 percent evaluation is for 
application where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is limited 
to 15 degrees.  A 30 percent evaluation applies where extension 
is limited to 20 degrees.  A 40 percent evaluation applies where 
extension is limited to 30 degrees.

Under Diagnostic Code 5262, a 30 percent evaluation is for 
assignment for malunion of the tibia and fibula with marked knee 
or ankle disability.  A 40 percent evaluation is warranted for 
nonunion of the tibia and fibular with loose motion, requiring a 
brace.  

Under Diagnostic Code 5263, genu recurvatum, acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated, warrants a 10 percent evaluation.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant who 
had both limitation of flexion and limitation of extension of the 
same leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss associated 
with injury to the leg.

Further regarding the question of entitlement to separate 
evaluations, VAOPGCPREC 23-97 provides that a claimant who has 
arthritis and instability of the knee may, in some circumstances, 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 9-98.

As a general matter, the Board observes that the words 'slight,' 
'moderate,' and 'severe' as used in the various diagnostic codes 
are not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are 'equitable and just.'  See 
38 C.F.R. § 4.6 (2009).  

The appellant's polyarthritis was evaluated under Diagnostic Code 
5009, for arthritis, other types, which provides that the 
disability should be evaluated as rheumatoid arthritis.  Under 
Diagnostic Code 5002, for rheumatoid arthritis, a 20 percent 
evaluation is warranted for one or two exacerbations a year in a 
well-established diagnosis.  A 40 percent evaluation is warranted 
for symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  A 60 percent evaluation is warranted for constitutional 
manifestations less than criteria for a 100 percent evaluation, 
but with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring four 
or more times a year or a lesser number over prolonged periods.  
A 100 percent evaluation was warranted for an active process with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.

i.  Left knee osteoarthritis, prior to June 4, 2003

The appellant's claim for an increased evaluation for 
polyarthritis of the knees, hands and ankles was received on 
October 8, 1999.  As such, the rating period on appeal is from 
October 7, 1998.  38 C.F.R. § 3.400(o)(2).   

In the June 2008 rating decision, the RO assigned a 10 percent 
evaluation, prior to June 4, 2003, for left knee osteoarthritis, 
based upon the opinion of a November 2007 VA examiner that the 
appellant's osteoarthritis was the same condition which was shown 
in service and for which the appellant was service-connected. 

The appellant was seen for a VA examination in December 1999.  
The December 1999 VA examination report indicated that the left 
knee appeared to be grossly normal with no local tenderness or 
effusion.  The left knee appeared to be slightly lax with 
anteroposterior movements.  Lateral instability also seemed to be 
present, although he had no complaint of pain with movement.  
There was no crepitation of the knee with flexion and extension 
movements.  The left knee had normal flexion of 0 to 140 degrees 
and normal extension.

An October 2000 VA examination report indicates that the 
appellant seemed to have pain and stiffness on passive range of 
motion of the knees.  When asked to squat down, he was able to do 
that.  The VA examiner noted that an x-ray of the knee showed 
tri-compartment osteoarthritis.  There was no acute sign of 
internal knee disorder.  McMurray and Lachman tests were 
negative.  The knee was stable and there was no drawer sign.  

An October 2000 Northern Orthopedics medical record indicated 
that the appellant had pain in his left knee with ambulation.  He 
also had crepitus on flexion/extension medially in the left knee.  

A February 2001 VA examination report indicated that the 
appellant rated his knee pain as a 6 on a 1 to 20 scale.  The VA 
examiner noted that he was quite active and continued to walk.  
The appellant's knees both showed thickening of the pre-patella 
bursa.  Cruciate and collateral ligaments were intact.  There was 
no joint effusion or warmth.  X-rays of the left knee indicated 
there was mild loss of medial joint space and sharpening of the 
tibial spine.

A May 2001 Northern Orthopedics medical record indicates that the 
appellant continued to have knee pain.  On examination, he had 
pain with flexion and extension and a limited range of motion.  A 
December 2001 Northern Orthopedics medical record reflects that 
the appellant continued to have pain over the medial aspect of 
the left knee.  He had crepitus on flexion and extension.  He had 
a positive medial McMurray's, positive Apley's sign and positive 
patellar grinding sign.  X-rays revealed moderate arthrosis of 
the knee.  A Northern Orthopedics medical record dated in March 
2002 indicates that the appellant had increased range of motion 
and reported a decrease in knee pain at that time.  In an August 
2002 Northern Orthopedics medical record, the physician noted 
that the appellant had pain and crepitus with flexion/extension 
and reported pain when going up and down stairs and squatting.

As noted above, under Diagnostic Code 5003, osteoarthritis is 
rated on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
Although several of the appellant's private medical records 
indicated that he had a decreased range of motion of his left 
knee due to pain, these records did not provide measurements of 
his range of motion.  The December 1999 VA examination report 
indicated that the left knee had normal flexion of 0 to 140 
degrees and normal extension of 0 degrees.  The next-higher 
evaluation of 20 percent is warranted for flexion of 60 degrees 
and extension limited to 15 degrees.  The medical evidence from 
prior to June 4, 2003, does not indicate that the appellant had 
compensable limitation of the range of motion of the left knee 
warranting a higher evaluation.  

Under 38 C.F.R. § 4.59, it is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  Under Diagnostic Code 5003, if the limitation of motion 
is noncompensable, an evaluation of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion.  If limitation of motion is absent, an 
evaluation of 20 percent may be granted for x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f)(2009).

Although there is x-ray evidence that the appellant has arthritis 
in both knees, indicating the involvement of two or more major 
joints, the appellant did not report having occasional 
incapacitating exacerbations.  The February 2001 VA examiner 
noted that the appellant was quite active and continued to walk.  
Similarly, although his private medical records indicated he 
experienced pain, there was no indication he had experienced 
incapacitating exacerbations.

The board has also considered if the principles outlined in 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), and 38 C.F.R. 
§§ 4.40 and 4.45 could afford the appellant a higher evaluation.  
The Board finds there has been no demonstration of functional 
impairment comparable to the criteria for the next-higher 
evaluation.  The December 1999 VA examiner noted the appellant 
did not have pain with movement.  Although the private medical 
records indicated that pain limited the range of motion of his 
left knee, there was no demonstration that he had functional 
impairment comparable to the criteria for a 20 percent 
evaluation.  

The Board has considered other knee-related Diagnostic Codes to 
determine whether any would result in an evaluation in excess of 
10 percent, but finds none.  Diagnostic Code 5256 is not 
applicable because there is no medical evidence of ankylosis 
associated with his left knee disability.  Diagnostic Code 5258 
is inapt because there is no medical evidence of dislocated 
semilunar cartilage.  As there is no medical evidence of removal 
of semilunar cartilage, Diagnostic Code 5259 is not applicable  
There is also no evidence of nonunion or malunion of the tibia or 
fibula, or of acquired recurvatum with weakness and insecurity of 
weight bearing, thereby negating the application of Diagnostic 
Codes 5262 and 5263.

The Board has considered whether the appellant is entitled to a 
higher evaluation under Diagnostic Code 5009, for other types of 
arthritis, as he was originally service-connected for 
polyarthritis of the knees.  Under Diagnostic Code 5009, other 
types of arthritis are evaluated as rheumatoid arthritis.  Under 
Diagnostic Code 5002, a 20 percent evaluation is warranted for 
rheumatoid arthritis as an active process with one or two 
exacerbations a year in a well-established diagnosis.  There is 
no evidence the appellant had symptoms of rheumatoid arthritis 
during the period on appeal.  Thus, the appellant is not entitled 
to a higher evaluation under Diagnostic Code 5009.     

The evidence indicates the appellant had some lateral instability 
of his left knee.  The December 1999 VA examiner noted that 
lateral instability seemed to be present, although the appellant 
had no complaint of pain with movement.  In contrast, the 
December 2000 VA examination report found that McMurray and 
Lachman tests were negative.  The knee was stable and there was 
no drawer sign.  A December 2001 Northern Orthopedics medical 
record reflects had a positive medial McMurray's test, positive 
Apley's sign and positive patellar grinding sign.  Giving the 
appellant the benefit of the doubt, as he demonstrated lateral 
instability of the left knee in the December 1999 VA examination 
and the December 2001 Northern Orthopedics medical record 
reflects that he had a positive medial McMurray's test, the Board 
finds that the appellant had slight lateral instability of the 
left knee, prior to June 4, 2003, warranting a separate 10 
percent evaluation, but no higher, under Diagnostic Code 5257.

ii. Left knee osteoarthritis, status post total knee 
arthroplasty, from August 1, 2004

The appellant had a total left knee replacement in June 4, 2003.  
See November 2004 St. Joseph's Medical Center record.  He was 
granted a temporary 100 percent evaluation from June 4, 2003 to 
August 1, 2004 under 38 C.F.R. § 4.30 and Diagnostic Code 5055, 
which provides for a 100 percent evaluation for one year 
following implantation of prosthesis.  His left knee disability 
is currently evaluated under Diagnostic Code 5055.  As noted 
above, a 60 percent evaluation is warranted for chronic residuals 
consisting of severe painful motion or weakness in the affect 
extremity.  With intermediate degrees of residual weakness, pain 
or limitation of motion is rated by analogy to Diagnostic Codes 
5256, 5261, or 5262.  

The appellant was seen for a VA examination in November 2007.  He 
reported that he had pain with prolonged walking.  He stated that 
he used a cane.  He denied having incapacitating episodes of 
arthritis.  He was able to stand for 15 to 30 minutes and walk a 
quarter of a mile.  There was no deformity, giving way, or 
instability of the knees.  There were no episodes of dislocation 
or subluxation, locking episodes, or effusion.  There were no 
flare-ups of joint disease or inflammation.  The VA examiner 
described the appellant's gait as antalgic.  The report noted 
that there was evidence of abnormal weight bearing, with 
increased wear outside the edge of the heel of the left and right 
shoes. The November 2007 VA examination report includes range of 
motion testing of the knees.  The report indicated the appellant 
had right and left knee flexion of 0 to 125 degrees, with no 
additional limitation of motion on repetitive use.  

In a February 2009 VA examination, the appellant had left knee 
flexion of 120 degrees without pain, and normal extension of 0 
degrees without pain.  Passive range of motion was the same as 
active range of motion.  Following repetitive motion, there was 
no further decrease in range of motion of the left knee for any 
reason.  The VA examiner also noted that the appellant had a 
nontender left knee, and no effusion.  The left knee also had a 
negative varus valgus stress test, a negative drawer test and a 
negative McMurray's test.  The appellant reported that he was 
only able to squat halfway due to knee pain.  He had a negative 
straight leg test.  He stated that during a flare-up of his left 
knee condition he is unable to stand or walk.  

Based upon the medical evidence of record, the Board finds that 
the appellant is not entitled to an evaluation in excess of 30 
percent from August 1, 2004.  There is no indication the 
appellant had severe painful motion or weakness in the affected 
extremity.  The November 2007 VA examination indicated there with 
no additional limitation of motion of flexion of the left knee on 
repetitive use.  Similarly, the February 2009 VA examiner noted 
there was no further decrease in range of motion following 
repetitive motion.  The appellant is also not entitled to a 
higher evaluation for residual weakness, pain or limitation of 
motion by analogy to Diagnostic Codes 5256, 5261 or 5262.  
Diagnostic Code 5256 provides for an evaluation for ankylosis of 
the knee.  However, there was no indication the appellant had 
ankylosis of the knee.  A higher evaluation is not warranted 
under Diagnostic Code 5261 for limitation of extension of the leg 
because the February 2009 VA examination indicated the appellant 
had normal extension of the knee with no limitation.  Finally, a 
higher evaluation is not warranted under Diagnostic Code 5262 for 
impairment of the tibia and fibula.  The November 2007 VA 
examination and February 2009 VA examination did not indicate 
there was any impairment of the tibia and fibula.

The Board has considered other knee-related Diagnostic Codes to 
determine whether any would result in an evaluation in excess of 
30 percent, but finds none.  The November 2007 and February 2009 
VA examinations do not indicate that the appellant had 
compensable limitation of motion of the left knee.  The February 
2009 VA examination indicated the appellant had left knee flexion 
of 120 degrees.  Flexion limited to 45 degrees is required for a 
compensable evaluation under Diagnostic Code 5260.  Therefore, 
Diagnostic Codes 5260 and 5261 for limitation of flexion and 
extension of the left knee are not applicable.  If compensable 
limitation of motion is absent, the highest evaluation under 
Diagnostic Code 5003 is 20 percent, less than the appellant's 
current 30 percent evaluation.  Diagnostic Code 5262 is not 
applicable because there is no evidence of ankylosis.  As there 
is no evidence of recurrent subluxation or lateral instability, 
Diagnostic Code 5257 is inapplicable.  There is also no evidence 
of impairment of the tibia and fibula, rated under Diagnostic 
Code 5262 or genu recurvatum, under Diagnostic Code 5263.  

The appellant is not entitled to a higher evaluation under 
Diagnostic Code 5002 for rheumatoid arthritis or 5009 for 
polyarthritis, as there is no evidence he has symptoms of active 
process rheumatoid arthritis.  The November 2007 VA examiner 
specifically noted that the appellant had never been diagnosed 
with rheumatoid arthritis or other inflammatory arthritis.   

In sum, the Board finds that the evidence does not support an 
evaluation in excess of 30 percent for the left knee disability 
from August 1, 2004.  While the appellant is competent to report 
the symptoms he experiences, and the Board finds him credible in 
this regard, except where in contrast to objective clinical 
findings, the reported symptoms are consistent with the assigned 
schedular evaluation.  The evidence does not indicate that the 
appellant had severe painful motion of weakness in his left knee 
or intermediate degrees of residuals weakness, pain or limitation 
of motion.  There was no indication the appellant's left knee 
range of motion decreased to a compensable degree.  See DeLuca, 8 
Vet. App. at 206-07.  Further, there was no evidence of laxity or 
other problems with the left knee that would warrant a separate 
evaluation under another Diagnostic Code.  However, it is the 
intention to recognize actually painful, unstable or malaligned 
joints, due to healed injury, as entitled to at least the minimum 
rating for the joint.  38 C.F.R. § 4.59 (2009).  Consequently, 
the Board finds that the appellant is not entitled to an 
evaluation in excess of 30 percent for the left knee disability, 
from August 1, 2004.  The Board has been mindful of the benefit-
of-the-doubt rule, but in this case, there is not such an 
approximate balance of the positive and negative evidence to 
permit a more favorable determination.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

iii. Right knee osteoarthritis, prior to November 30, 2004

In the June 2008 rating decision, the RO assigned a 10 percent 
evaluation, prior to November 30, 2004, for right knee 
osteoarthritis.  In the December 1999 VA examination, the 
appellant reported that he had constant pain in his right knee.  
He had weakness and stiffness, but denied any swelling, redness 
or localized heat.  He controlled the pain with Tylenol.  He did 
not use an assistive device for walking.  The right knee had no 
local tenderness or effusion, although there was no pain 
elicited.  Lateral instability seemed to be present to a slight 
degree.  There was no crepitation.  Otherwise, the knee seemed to 
be stable.  The December 1999 VA examination report found the 
appellant had normal flexion of the left knee, at 0 to 140 
degrees, and normal extension of 0 degrees.  

The October 2000 VA examiner noted that the appellant had pain 
and stiffness on passive range of motion of the knees.  He was 
able to squat.  There was no acute sign of an internal knee 
disorder.  McMurray's and Lachman's tests were negative.  The 
knees were stable with no drawer sign.  

A June 2000 St. Joseph's Medical Center record indicated that the 
appellant fell off a ladder, injuring his right knee.  A June 
2000 discharge summary reflected that the appellant had sustained 
a fracture of the right patella.  A July 2000 Northern 
Orthopedics record indicated that the appellant had good 
alignment on x-ray of his right knee.  An October 2000 Northern 
Orthopedics medical record indicated x-rays showed that the right 
knee had some irregularity on the medial femoral condyle, but 
good alignment of the patella fracture.

As noted above, the February 2001 VA examination indicated the 
appellant was quite active and continued to walk.  He rated his 
knee pain as 6 out of 10.  Both knees showed thickening of the 
pre-patella bursa.  Cruciate and collateral ligaments were 
intact.  There was no joint effusion or warmth.  Alignment was 
excellent.  There was no tenderness to light or firm palpation or 
crepitus of the patella tendons.  X-rays showed there was mild 
loss of medial joint space, more so on the right knee, and 
sharpening of the tibial spine.  Early osteophyte formation was 
noted on the right knee medially.  

The evidence of record prior to November 30, 2004, does not 
indicate that the appellant is entitled to an evaluation in 
excess of 10 percent for right knee osteoarthritis.  The December 
1999 VA examination indicated the appellant had normal flexion 
and extension of the right knee.  Therefore, the appellant's 
right knee did not have flexion or extension limited to a 
compensable degree under Diagnostic Codes 5260 or 5261.  
Additionally, the evidence does not support a 20 percent 
evaluation under Diagnostic Code 5003 for x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  The 
appellant did not report having occasional incapacitating 
exacerbations.  The February 2001 VA examination specifically 
indicated the appellant was quite active and continued to walk.  
In the August 2002 Board hearing, the appellant stated that he 
was working building houses for his children.

The Board has also considered if the principles outlined in 
Deluca, 8 Vet. App. 206-07, and 38 C.F.R. §§ 4.40 and 4.45 could 
afford the appellant a higher evaluation.  The Board finds that 
there has been no demonstration of functional impairment 
comparable to the criteria for the next-higher evaluation.  

The Board has considered other knee-related Diagnostic Codes to 
determine whether any would result in an evaluation in excess of 
10 percent.  Diagnostic Code 5256 is not applicable because there 
is no medical evidence of ankylosis associated with the 
appellant's right knee disability.  Diagnostic Code 5258 is not 
applicable because there was no medical evidence of dislocated 
semilunar cartilage.  As there was no medical evidence of the 
removal of semilunar cartilage, Diagnostic Code 5259 is inapt.  
There is also no evidence of nonunion or malunion of the tibia or 
fibula, or of acquired traumatic genu recurvatum with weakness 
and insecurity of weight bearing, thereby negating the 
application of Diagnostic Codes 5262 and 5263.  

The December 1999 VA examination noted that the right knee was 
somewhat lax with anteroposterior movements, though there was no 
pain elicited.  The VA examiner also noted that lateral 
instability seemed to be present to a slight degree.  However, 
the December 2000 VA examination report indicated that the knee 
was stable and that the McMurray and Lachman tests were negative.  
The February 2001 VA examination report indicated that the 
appellant's knee alignment was excellent.  There was no crepitus 
of the patellar tendons.  Additionally, a July 2000 Northern 
Orthopedics medical record indicated that the appellant had good 
alignment on an x-ray of his right knee.  Although the December 
1999 VA examiner noted that there was sight lateral instability 
of the knee, there is no other evidence of record that the 
appellant had lateral knee instability prior to January 1, 2006.  
The appellant did not report symptoms of knee instability.  
Consequently, the Board finds that a preponderance of the 
evidence is against granting the appellant a separate evaluation 
for lateral instability under Diagnostic Code 5257.   

In sum, the Board finds that the appellant is not entitled to an 
evaluation in excess of 10 percent for right knee osteoarthritis 
prior to January 1, 2006.  While the appellant is competent to 
report the symptoms he experiences, and the Board finds him 
credible in this regard, except where in contrast to objective 
clinical findings, the reported symptoms are consistent with the 
assigned schedular evaluation.  The appellant's right knee did 
not have flexion or extension limited to a compensable degree 
under Diagnostic Codes 5260 or 5261.  The Board has been mindful 
of the benefit-of-the-doubt rule, but in this case, there is not 
such an approximate balance of the positive and negative evidence 
to permit a more favorable determination.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

iv. Right knee osteoarthritis, status post total knee 
arthroplasty, from January 1, 2006

The appellant received a total right knee replacement in November 
2004.  A December 2004 discharge summary from St. Joseph's 
Hospital indicated that the appellant had a range of motion of 0 
to 90 degrees upon discharge. 

In the November 2007 VA examination, the appellant's right and 
left knee had flexion of 0 to 125 degrees, with no additional 
limitation of motion on repetitive use.  The right knee had 
extension of 125 to 0 degrees, with no additional limitation of 
motion on repetitive use.  As noted above, the appellant used a 
cane for walking, but there was no evidence of incapacitating 
episodes of arthritis.  The appellant was able to stand for 10 to 
15 minutes and walk a quarter of a mile.  There were no episodes 
of dislocation or subluxation or locking episodes.  The appellant 
had increased wear outside of the edge of his right and left 
shoes and an antalgic gait.  

In the February 2009 VA examination, the appellant's right knee 
had flexion of 110 degrees without pain and extension of 0 
degrees.  The passive range of motion was the same as the active 
range of motion.  Regarding DeLuca, following repetitive motion, 
there was no further decrease in range of motion of the right 
knee.  The appellant's gait was antalgic.  He could squat only 
halfway due to knee pain.  

Based upon the medical evidence of record, the Board finds that 
the appellant is not entitled to an evaluation in excess of 30 
percent for his right knee disability from August 1, 2004.  There 
is no indication the appellant had severe painful motion or 
weakness in the affected extremity.  The February 2009 VA 
examiner noted there was no further decrease in range of motion 
for any reason following repetition.  The appellant is also not 
entitled to a higher evaluation for residual weakness, pain or 
limitation of motion by analogy to Diagnostic Codes 5256, 5261 or 
5262.  Diagnostic Code 5256 provides for an evaluation for 
ankylosis of the knee.  However, there was no indication the 
appellant had ankylosis of the knee.  A higher evaluation is not 
warranted under Diagnostic Code 5261 for limitation of extension 
of the leg because the February 2009 VA examination indicated the 
appellant had normal extension of the knee with no limitation.  
Finally, a higher evaluation is not warranted under Diagnostic 
Code 5262 for impairment of the tibia and fibula.  The November 
2007 VA examination and February 2009 VA examination did not 
indicate there was any impairment of the tibia and fibula.

The Board has considered other knee-related Diagnostic Codes to 
determine if any would result in an evaluation in excess of 30 
percent, but finds none.  The November 2007 and February 2009 VA 
examinations do not indicate that the appellant had a compensable 
limitation of motion of the right knee.  The February 2009 VA 
examination indicated the appellant had flexion of 110 degrees.  
Flexion limited to 45 degrees is required for a compensable 
evaluation under Diagnostic Code 5260.  Therefore, Diagnostic 
Codes 5260 and 5261 for limitation of flexion and extension of 
the right knee are not applicable.  If limitation of motion is 
absent, the highest evaluation under Diagnostic Code 5003 is 20 
percent, less than the appellant's current 30 percent evaluation.  
Diagnostic Code 5262 is not applicable because there is no 
evidence of ankylosis.  As there is no evidence of recurrent 
subluxation or lateral instability, Diagnostic Code 5257 is 
inapplicable.  There is also no evidence of impairment of the 
tibia and fibula, rated under Diagnostic Code 5262 or genu 
recurvatum, under Diagnostic Code 5263.  

The appellant is not entitled to a higher evaluation under 
Diagnostic Code 5002 for rheumatoid arthritis or 5009 for 
polyarthritis, as there is no evidence he has symptoms of active 
process rheumatoid arthritis.   

In sum, the Board finds that the evidence does not support an 
evaluation in excess of 30 percent for the right knee disability 
from January 1, 2006.  While the appellant is competent to report 
the symptoms he experiences, and the Board finds him credible in 
this regard, except where in contrast to objective clinical 
findings, the reported symptoms are consistent with the assigned 
schedular evaluation.  The evidence does not indicate that the 
appellant had severe painful motion of weakness in his right knee 
or intermediate degrees of residuals weakness, pain or limitation 
of motion.  There was no indication the appellant's right knee 
range of motion decreased to a compensable degrees.  See DeLuca, 
8 Vet. App. at 206-07.  Further, there was no evidence of laxity 
or other problems with the right knee that would warrant a 
separate evaluation under another Diagnostic Code.  However, it 
is the intention to recognize actually painful, unstable or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum rating for the joint.  38 C.F.R. § 4.59 (2009).  
Consequently, the Board finds that the appellant is not entitled 
to an evaluation in excess of 30 percent for the right knee 
disability, from January 1, 2006.  The Board has been mindful of 
the benefit-of-the-doubt rule, but in this case, there is not 
such an approximate balance of the positive and negative evidence 
to permit a more favorable determination.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

B. Hand Disability Evaluations

The appellant contends that his bilateral hand disabilities 
warrant evaluations in excess of 10 percent.  For the reasons 
that follow, the Board concludes that higher evaluations are not 
warranted.

Under Diagnostic Code 5215, an evaluation of 10 percent is 
warranted for dorsiflexion of less than 15 degrees or palmar 
flexion limited in line with the forearm.  38 C.F.R. § 4.71a.  
The 10 percent evaluation is warranted for either dominant or 
non-dominant wrist.  38 C.F.R. § 4.69.  For the purpose of rating 
disabilities from arthritis, the wrist is considered a major 
joint.  38 C.F.R. § 4.45.  
 



i. Right hand osteoarthritis

In the December 1999 VA examination, the appellant reported that 
he had problems with pain and stiffness in his fingers, 
especially the right hand.  He noticed more problems during cold 
and damp weather.  On physical examination, both hands appeared 
grossly normal and symmetrical.  The tip of his thumb could 
proximate all the fingers and the tips of his fingers could 
approximate the median transverse fold of the palm.  The grasping 
ability and strength of both hands and fingers was normal.  
Writing with both hands seemed normal.  He reported having a 
problem with twisting and sometimes grasping or gripping pipes.  

On VA examination in October 2000, the appellant reported doing 
woodcarving as a hobby and having no problems with it.  He also 
did not have any problems with gross motor activity like chopping 
wood.  Upon physical examination, the VA examiner did not find 
any problems with his hands.  The VA examiner noted that he did 
not see any disability of his hands at all functionally and 
physically, and his hands seemed perfectly normal for his age.

Upon VA examination in February 2001, the appellant's wrists had 
no swelling, erythema, warmth, or tenderness.  He had good range 
of motion of his wrist for his age.  He formed an 80 percent fist 
bilaterally.  

The November 2007 VA examination report reflected that the 
appellant had right and left wrist radial deviation of 0 to 20 
degrees with no additional loss of motion on repetitive use.  The 
right wrist had palmar flexion of 0 to 60 degrees with no loss of 
motion on repetitive use.  

In the February 2009 VA examination, the appellant reported 
continuing problems with right hand pain, decreased strength and 
decreased dexterity.  He described his pain as a 2 out of 10, 
with flare-ups to 7 out of 10 four to five days per month.  The 
appellant reported having an injury with a skill saw 30 years 
ago, injuring his third, fourth and fifth digits of his right 
hand.  He reported having tendon repair in July 1979.  He 
reported problems with pain, weakness and stiffness, but he did 
not report swelling, heat, or redness.  He noted that his grip 
had gotten worse over the last two years.  The February 2009 VA 
examiner found that the appellant's grip strength was diminished 
4+ out of 5 for both his right and left hands. The appellant's 
right hand had no tissue tenderness to palpation.  He had 
nontender digits and metacarpals and no tenderness at the snuff 
box.  He was able to oppose his thumb to all five fingers 
bilaterally with normal strength.  Due to his past injury, the 
third, fourth and fifth digit did not touch the palmar crease, 
but he was able to touch all fingers to the palm.  There was a 
decreased range of motion in the joint.  Active range of motion 
of the metacarpophalangeal joint of the right hand was 90 out of 
90.  Proximal interphalangeal extension was 0 out of 0 for the 
thumb, index and middle finger and -5 degrees from full extension 
for the ring and small fingers.  Proximal interphalangeal flexion 
was 100 out of 100 for the thumb and index finger, 90 out of 100 
for the middle finger, 90 out of 100 for the ring finger, and 85 
out of 100 for the fifth finger.  Distal interphalangeal 
extension was 0 out of 0 for the index, middle, ring, and fifth 
finger.  Distal interphalangeal flexion was 70 out of 70 for the 
index finger, 60 out of 70 for the middle finger, and 0 out of 70 
for the ring finger and fifth digit.  All range of motion of the 
right hand was without pain.  Passive range of motion was the 
same as active range of motion.  Following repetitive motion, 
there was no further decrease in the range of motion of the 
joints of the right hand.  The VA examiner noted that the 
appellant's third finger was 1/4 inch beyond the palmar crease, and 
the fourth and fifth digits were 1 1/2 inches from the palmar 
crease due to the past traumatic saw injury, which is not 
service-connected.

The evidence does not indicate that the appellant's right wrist 
had dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.  Therefore, a compensable 
evaluation is not warranted under Diagnostic Code 5215 for 
limitation of motion.  

The appellant's right hand osteoarthritis is currently evaluated 
at 10 percent under Diagnostic Code 5003, for x-ray evidence of 
the involvement of two or more major joints.  An evaluation of 20 
percent is not warranted under Diagnostic Code 5003 because there 
is no evidence of occasional incapacitating exacerbations.  The 
October 2000 VA examiner noted that he did not see any disability 
of his hands at all functionally and physically, and the February 
2001 VA examiner noted that the appellant had good wrist range of 
motion for his age.  Further, the February 2009 VA examiner noted 
that all range of motion of the right hand was without pain.

The Board has also considered whether the appellant would be 
entitled to a higher evaluation for the right hand disability 
under another Diagnostic Code.  There is no evidence of ankylosis 
of the appellant's right digits.  Consequently, Diagnostic Codes 
5216 through 5227 are not applicable.  Regarding limitation of 
motion of individual digits, although the February 2009 VA 
examination indicated that the ring and little finger of the 
right hand had some limitation of motion, any limitation of 
motion of the ring or little finger is noncompensable under 
Diagnostic Code 5230.  The February 2009 VA examination also 
indicated that the appellant's third finger was 1/4 inch beyond the 
palmar crease and had proximal interphalangeal flexion of 90 out 
of 100 for the middle finger.  Diagnostic Code 5229 provides for 
a noncompensable evaluation for a gap of less than one inch 
between the middle fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, and 
extension limited by no more than 30 degrees.  Therefore, a 
higher evaluation is not warranted for limitation of motion of 
the middle finger.  The February 2009 VA examination indicated 
the range of motion of the thumb and index finger was normal.  
There was no further decrease in range of motion of the joints of 
the right hand following repetition.  See DeLuca, 8 Vet. App. at 
206-07.  

The Board has considered whether the appellant is entitled to a 
separate evaluation for scars on the right hand.  The February 
2009 VA examination report indicates that the appellant had an 
injury with a skill saw 30 years ago, after service, that 
required tendon repair surgery.  The appellant did not report 
having problems with a scar.  The February 2009 VA examination 
report reflects that there was no swelling, heat, redness, or 
tenderness of the hand.  Therefore, the Board finds that a 
separate evaluation for a scar is not applicable.

In sum, the Board finds that the appellant is not entitled to an 
evaluation in excess of 10 percent for right hand osteoarthritis.  
While the appellant is competent to report the symptoms he 
experiences, and the Board finds him credible in this regard, 
except where in contrast to objective clinical findings, the 
reported symptoms are consistent with the assigned schedular 
evaluation.  The evidence does not indicate the appellant has a 
loss of range of motion of the wrist or compensable loss of range 
of motion of the digits.  Further, there is no evidence of 
occasional incapacitating exacerbations.  Thus, an evaluation 
higher than the currently assigned 10 percent is not warranted on 
any basis, to include DeLuca considerations.  As the 
preponderance of the evidence is against the claim, and increased 
evaluation is denied. 

ii. Left hand osteoarthritis

The appellant also contends that he is entitled to an evaluation 
in excess of 10 percent for left hand osteoarthritis.  For the 
reasons that follow, the Board finds that a higher evaluation is 
not warranted.

As noted above, the December 1999 VA examiner found that both the 
appellant's hands appeared normal and symmetrical.  The tip of 
his thumb could proximate all the fingers and tips of his fingers 
could approximate the median transverse fold of the palm.  The 
October 2000 VA examination report indicates that the appellant 
is left-handed and that the appellant had no problems with fine 
or gross motor activity.  The VA examiner noted that he did not 
see any disability of his hands at all functionally and 
physically, and his hands seemed perfectly normal for his age.

The February 2001 VA examination report indicated that the 
appellant reported having pain in his left wrist as a 7 out of 
10.  The VA examiner noted that there was an old laceration 
affecting the left fourth and fifth proximal interphalangeal 
joints in the volar surface with some loss of motion.  He had 
early Herberden and Bouchard nodes particularly in the second and 
fifth digits.  There was some rotation of the fingers with the 
index finger and the fifth finger turning inward toward the 
longer finger.  

Upon VA examination in November 2007, the appellant's right and 
left wrists had radial deviation of 0 to 20 degrees with no 
additional loss of motion on repetitive use.  Left palmar flexion 
was 66 degrees, but all other left wrist movements were within a 
normal range.  

In the November 2009 VA examination, the appellant reported 
having no problems with left hand pain and no history of trauma 
to the hands or fingers.  He noted having a fracture to the left 
wrist more than 20 years ago.  He reported decreased strength, 
but normal dexterity and no limitation of motion or functional 
impairment.  He did not report having flare-ups.  Upon 
examination, the left hand had no tenderness.  He was able to 
oppose his thumb to all fingers with normal strength.  The active 
range of motion of the metatarsophalangeal joints was normal.  
Flexion and extension of the proximal and distal interphalangeal 
joints was also normal.  There was no pain during the range of 
motion tests.  Passive range of motion was the same as active 
range of motion and there was no further decrease in range of 
motion of the left hand following repetitive motion.            

The appellant's left hand is currently evaluated under Diagnostic 
Codes 5215-5003.  The evidence of record does not indicate that 
the appellant's left wrist had dorsiflexion of less than 15 
degrees or palmar flexion limited in line with the forearm.  
Consequently, a compensable evaluation is not warranted under 
Diagnostic Code 5215 for limitation of motion.  Further, an 
evaluation of 20 percent is not warranted under Diagnostic Code 
5003 because there is no evidence of occasional incapacitating 
exacerbations of the disability.  The VA examiner noted that he 
did not see any disability of his hands at all functionally and 
physically.  In the February 2009 VA examination, the appellant 
reported having normal dexterity and no limitation of motion or 
functional impairment of his left hand.  The February 2009 VA 
examiner also noted that all range of motion of the left hand was 
without pain.

The Board has also considered whether the appellant would be 
entitled to a higher evaluation for the left hand osteoarthritis 
under another Diagnostic Code.  There is no evidence of ankylosis 
of the appellant's left digits.  Consequently, Diagnostic Codes 
5216 through 5227 are not applicable.  Regarding limitation of 
motion of individual digits, the February 2009 VA examination 
indicated that the appellant's the range of motion of the 
appellant's left digits was normal.  There was no further 
decrease in range of motion of the joints of the right hand 
following repetition.  See DeLuca, 8 Vet. App. at 206-07.  
Additionally, there is no evidence that appellant had a scar on 
his left hand.  Therefore, a separate evaluation under the 
diagnostic criteria for scars is not warranted.

In sum, the Board finds that the appellant is not entitled to an 
evaluation in excess of 10 percent for left hand osteoarthritis.  
While the appellant is competent to report the symptoms he 
experiences, and the Board finds him credible in this regard, 
except where in contrast to objective clinical findings, the 
reported symptoms are consistent with the assigned schedular 
evaluation.  The evidence does not indicate the appellant has a 
loss of range of motion of the wrist or digits.  Further, there 
is no evidence of occasional incapacitating exacerbations.  Thus, 
an evaluation higher than the currently assigned 10 percent is 
not warranted on any basis, to include DeLuca considerations.  As 
the preponderance of the evidence is against the claim, it is 
denied. 

C. Ankle osteoarthritis

Under Diagnostic Code 5271, moderate limitation of motion of the 
ankle warrants a 10 percent disability evaluation, and marked 
limitation of the ankle warrants a 20 percent disability 
evaluation.  

The average normal range of motion of the ankle is from zero to 
twenty degrees of dorsiflexion and from zero to forty-five 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  

The December 1999 VA examination report indicates that the 
appellant's ankles appeared normal with no restricted range of 
motion, local tenderness or deformities.  The October 2000 VA 
examination report reflects that the appellant's ankle had full 
range of motion and good strength for his age.  There was no pain 
on palpation of joints of the ankle against resistance, flexion 
and palpation.

The February 2001 VA examination report indicates that there was 
minimal ankle joint tenderness at the Achilles insertion on the 
heel.  There was no swelling, redness, or palpable effusion at 
this area.  There was also no warmth.  X-rays showed large 
Achilles spurs bilaterally and some mild degenerative joint 
disease.  The VA examiner noted that symptoms of long standing 
Achilles tendonitis with bone spurs were being exacerbated by 
current footwear.       

The November 2007 VA examination report reflects that the 
appellant's right and left ankles had dorsiflexion of 0 to 20 
degrees with no additional loss of motion on repetitive use.  The 
right and left ankles had plantar flexion of 0 to 45 degrees with 
no additional loss of motion on repetitive use.  

i. Right ankle osteoarthritis

In the February 2009 VA examination, the appellant reported that 
his right ankle condition had been increasing in severity.  He 
reported problems with pain, weakness, and fatigue.  He denied 
any stiffness, swelling, heat, redness, instability, giving way, 
and locking.  He stated that the pain was 3 out of 10, flaring up 
to 5 out of 10 two times per month and lasting a few hours.  
Regarding additional limitation of motion and functional 
impairment during a flare up, he stated that he needs to sit down 
an rest.  He denied any surgery or injury to the ankle.  There 
was no dislocation or recurrent subluxation.  The appellant 
reported that he felt somewhat unsteady with his gait.  Upon 
physical examination, the appellant had no tissue tenderness to 
the right Achilles tendon, medial or lateral malleoli, or dorsum 
of the foot.  The right ankle was ligamentously stable without 
deformity.  Active range of motion of the right ankle revealed 
plantar flexion of 45 out of 45 without pain and dorsiflexion of 
20 out of 20 without pain.  Passive range of motion was the same 
as active range of motion. Following repetitive motion, there was 
no further decrease in range of motion.

The Board finds that the evidence indicates that the appellant is 
not entitled to an evaluation in excess of 10 percent for right 
ankle osteoarthritis.  The VA examinations indicate that the 
appellant's right ankle had a full range of motion.  For a 
compensable evaluation of 10 percent under Diagnostic Code 5271, 
moderate limited motion of the ankle is required.  Although the 
appellant reported right ankle pain, in the February 2009 VA 
examination, there was no additional loss of range of motion upon 
repetition due to pain.  See DeLuca, 8 Vet. App. at 206-07.  As 
the appellant did not report having occasional incapacitating 
exacerbations, an evaluation of 20 percent is not warranted under 
Diagnostic Code 5003.  The current evaluation of 10 percent under 
Diagnostic Code for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups is consistent with 
the appellant's right ankle symptoms.  

The Board has considered whether a higher evaluation is warranted 
under another Diagnostic Code, but finds none.  As the evidence 
does not indicate that the appellant had ankylosis of his ankle, 
Diagnostic Code 5270 for ankylosis of the ankle is not 
applicable.  There was also no evidence of ankylosis of the 
subastragalar or tarsal joint, malunion of os calcis or 
astragalus, or an astragalectomy.  Thus, Diagnostic Codes 5272, 
5273 and 5274 are not applicable.

In sum, the Board finds that the appellant's current evaluation 
of 10 percent is consistent with the appellant's right ankle 
symptoms, and that a higher evaluation is not warranted.  While 
the appellant is competent to report the symptoms he experiences, 
and the Board finds him credible in this regard, except where in 
contrast to objective clinical findings, the reported symptoms 
are consistent with the assigned schedular evaluation.  The 
evidence does not indicate that the appellant had a loss of range 
of motion of his ankle or any incapacitating exacerbations.  
Thus, an evaluation higher than the currently assigned 10 percent 
is not warranted on any basis, to include DeLuca considerations.  
As the preponderance of the evidence is against the claim, it is 
denied. 

ii. Left ankle osteoarthritis 

The February 2009 VA examination report indicates that the 
appellant reported that his left ankle condition had increased in 
severity.  He reported problems with pain, weakness and fatigue, 
but denied any stiffness, swelling, heat, redness, instability, 
giving way, and locking.  The pain was 1 out of 10, flaring up to 
3 out of 10, usually two times per month for up to an hour.  He 
denied any surgery or injury.  There was no dislocation or 
recurrent subluxation, or additional loss of range of motion or 
functional impairment during a flare up.  He reported that he 
unable to walk for any distance and can no longer go up and down 
a ladder.  

Upon physical examination, the February 2009 VA examiner noted 
that the appellant's left ankle had no tissue tenderness.  The 
left ankle was ligamentously stable without deformity.  The 
active range of motion of the left ankle revealed a normal range 
of motion with plantar flexion of 45 out of 45 without pain.  
Dorsiflexion was 20 out of 20 without pain.  Passive range of 
motion was the same as active range of motion.  There was no 
further decrease in range of motion of the left ankle following 
repetitive motion.

The Board finds that the evidence indicates that the appellant is 
not entitled to an evaluation in excess of 10 percent for left 
ankle osteoarthritis.  The VA examinations indicate that the 
appellant's left ankle had a full range of motion.  For a 
compensable evaluation of 10 percent under Diagnostic Code 5271, 
moderate limited motion of the ankle is required.  Although the 
appellant reported left ankle pain, in the February 2009 VA 
examination, there was no additional loss of range of motion upon 
repetition due to pain.  See DeLuca, 8 Vet. App. at 206-07.  As 
the appellant did not report having occasional incapacitating 
exacerbations, an evaluation of 20 percent is not warranted under 
Diagnostic Code 5003.  The current evaluation of 10 percent under 
Diagnostic Code for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups is consistent with 
the appellant's left ankle symptoms.  

The Board has considered whether a higher evaluation is warranted 
under another Diagnostic Code, but finds none.  As the evidence 
does not indicate that the appellant had ankylosis of his ankle, 
Diagnostic Code 5270 for ankylosis of the ankle is not 
applicable.  There was also no evidence of ankylosis of the 
subastragalar or tarsal joint, malunion of os calcis or 
astragalus, or an astragalectomy.  Thus, Diagnostic Codes 5272, 
5273 and 5274 are not applicable.

In sum, the Board finds that the appellant's current evaluation 
of 10 percent is consistent with the appellant's left ankle 
symptoms, and that a higher evaluation is not warranted.  While 
the appellant is competent to report the symptoms he experiences, 
and the Board finds him credible in this regard, except where in 
contrast to objective clinical findings, the reported symptoms 
are consistent with the assigned schedular evaluation.  The 
evidence does not indicate that the appellant had a loss of range 
of motion of his left ankle or any incapacitating exacerbations.  
Thus, an evaluation higher than the currently assigned 10 percent 
is not warranted on any basis, to include DeLuca considerations. 
 
III. Extraschedular

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluations for the appellant's disabilities are 
not inadequate. The appellant has not reported significant 
treatment, hospitalization or symptoms unaccounted for by the 
ratings schedule.  As a result, it does not appear that the 
appellant has an "exceptional or unusual" disability.  He does 
not have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  Therefore, the available schedular 
evaluations for that service-connected disability are adequate.  
Referral for extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, 22 Vet. App. at 115.

IV. Special Monthly Compensation

The appellant contends that he is entitled to an earlier 
effective date, prior to November 30, 2004, for the grant of 
special monthly compensation based on housebound status due to 
his service-connected disabilities.

Special monthly compensation provided by 38 U.S.C.A. § 1114(s) is 
payable where the Veteran has a single service-connected 
disability evaluated as 100 percent and, (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound by 
reason of service-connected disability or disabilities.  This 
requirement is met when the Veteran is substantially confined as 
a direct result of service-connected disabilities to his or her 
dwelling and the immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 3.350(i).  

The June 2008 rating decision granted the appellant special 
monthly compensation based on housebound criteria effective 
November 30, 2004, based on one service-connected disability 
evaluated at 100 percent disabling and other multiple 
disabilities with a combined evaluation of at least 60 percent.  
38 U.S.C.A. § 1114(s), 38 C.F.R. § 3.350(i).  The record shows 
that effective November 30, 2004, the appellant had a 100 percent 
evaluation due to his right knee total arthroplasty, a 30 percent 
evaluation for his left knee osteoarthritis, status post total 
knee arthroplasty, a 10 percent evaluation for right hand 
osteoarthritis, a 10 percent evaluation for left hand 
osteoarthritis, a 10 percent evaluation for right ankle 
osteoarthritis, and a 10 percent evaluation for left ankle 
osteoarthritis.

Although the appellant had a 100 percent evaluation effective 
June 4, 2003, for a left total knee arthroplasty, his other 
service-connected disabilities did not have a combined evaluation 
of at least 60 percent.  The record shows that effective June 4, 
2003, the appellant had a 10 percent evaluation for right knee 
osteoarthritis, a 10 percent evaluation for right hand 
osteoarthritis, a 10 percent evaluation for left hand 
osteoarthritis, a 10 percent evaluation for right ankle 
osteoarthritis, and a 10 percent evaluation for left ankle 
osteoarthritis.  The combined evaluation of the service-connected 
disabilities other than the 100 percent left knee disability, 
including the bilateral factor, was less than 60 percent.  
Therefore, the appellant did not meet the criteria for special 
monthly compensation at the housebound rate based on his service-
connected disabilities.  

Additionally, the evidence does not show that the appellant was 
substantially confined to his home by reason of his service-
connected disabilities prior to November 30, 2004.  In the 
February 2001 VA examination, the appellant reported that he was 
quite active and continued to walk.  In the August 2002 hearing, 
the appellant noted that he worked helping his children build 
houses.  See August 2002 Hearing Transcript, at page 6.  Thus, 
there is no legal basis for making the effective date of special 
monthly compensation at the housebound rate earlier than November 
30, 2004.  Further, there is no indication the appellant filed a 
claim for special monthly compensation prior to the June 2008 
rating decision, which granted entitlement to special monthly 
compensation.

In sum, the evidence of record does not indicate that the 
appellant was entitled to special monthly compensation at the 
housebound rate earlier than November 30, 2004.  The appellant 
has not provided or identified any evidence that he was 
substantially confined to his home and his service-connected 
disability evaluations did not meet the criteria of 38 U.S.C.A. 
§ 1114(s).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
46 (1990).

V. Entitlement to TDIU 

The appellant has asserted that he is unemployable as a result of 
his service-connected disabilities and is thus entitled to TDIU.  
For the reasons below, the Board concludes that entitlement to 
TDIU is not warranted.

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disabilities:  Provided that, if there is only 
one such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  To meet the requirement of "one 60 percent 
disability" or "one 40 percent disability," the following will 
be considered as one disability:  (1) disability of one or both 
upper extremities, or one or both lower extremities, including 
the bilateral factor, if applicable; (2) disabilities resulting 
from one common etiology; (3) disabilities affecting a single 
body system; (4) multiple injuries incurred in action; and (5) 
multiple disabilities incurred as a prisoner of war.  Id.  
Substantially gainful employment is defined as work which is more 
than marginal and which permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  In reaching such a 
determination, the central inquiry is whether the veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 
524, 529 (1993).  Unemployability associated with advancing age 
or intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  38 C.F.R. § 4.19 
(2009).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent total 
disability shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The appellant filed a claim for TDIU in December 2008.  During 
the period on appeal, the appellant has been service-connected 
for osteoarthritis, left knee status post total knee 
arthroplasty, evaluated as 30 percent disabling; osteoarthritis, 
right knee status post total knee arthroplasty, evaluated as 30 
percent disabling; right hand osteoarthritis, evaluated as 10 
percent disabling, left hand osteoarthritis, evaluated as 10 
percent disabling; right ankle osteoarthritis, evaluated as 10 
percent disabling, and left ankle osteoarthritis, evaluated as 10 
percent disabling.  From January 1, 2006, the appellant's 
combined evaluation is 80 percent.  38 C.F.R. § 4.25 (2009).  
Since disabilities of one or both upper extremities, or one or 
both lower extremities are treated as one disability, the 
appellant's knee and ankle disabilities are treated as one 
disability rated at more than 40 percent.  Consequently, the 
appellant's combined disability rating is 70 percent or more and 
he has at least one disability ratable at 40 percent or more.  
Thus, the record indicates that the appellant meets the schedular 
criteria listed in 4.16(a).  

However, for the appellant to prevail on his claim for TDIU, the 
record must reflect that he is precluded from engaging in 
substantially gainful employment consistent with his education 
and occupational experience.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
A disability rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the ultimate 
question is whether the appellant is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  See Van Hoose, 4 Vet. App. 361, 363 (1993).  
In evaluating an appellant's employability, consideration may be 
given to his level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

In a VA Form 21-894, Application for Increased Compensation based 
on Unemployability, received in December 2008, the appellant 
indicated that he worked as a contractor from 1946 to January 
2007.  He noted that he worked part-time from 1987 to 2007.  He 
reported that he completed three years of high school and got his 
General Equivalency Diploma (GED).  He also noted that he got his 
plumber's license in 1959, and most recently renewed it in 2008.  
The appellant reported that he worked as a construction 
contractor since leaving service, and had worked until 2007 when 
he was unable to do it anymore due to the arthritis in his 
joints.  He reported that he could not get up and down or crawl 
around like he needs to because of his service-connected 
arthritis of the knees and ankles.  He stated that arthritis in 
his hands makes it difficult to use the tools of his trade.  In 
the February 2009 VA examination, the appellant reported that he 
had a head injury with loss of consciousness in January 2007 
after falling off a ladder.  He reported that he used to be very 
active with his son's construction business prior to the fall, 
but stated that since the time of the accident, he has been 
unable to perform the tasks that he did in the past on a regular 
basis.  He reported that he continued to drive and had no 
limitations regarding driving.  He reported that from discharge 
until 1987 he worked fulltime as a self-employed building 
contractor.  From 1987 through 2007, at the time of his injury, 
he was working part-time for his son who was a building 
contractor.  He reported that the last time he did any plumbing 
work was in September 2008.  He stated that he now mostly assists 
his son in a supervisory capacity.  The appellant reported that 
he has been advised by his providers that he could not get up on 
a ladder and could not be crawling around on his knees on a 
regular basis.  

The February 2009 VA examiner opined that the appellant is fully 
capable of gainful employment based on intact cognition.  He had 
full use of his upper and lower extremities.  Speech was intact.  
However, he was unable to continue to perform duties required of 
a master plumber.  He reported that he was unable to perform the 
tasks of a plumber due to his inability to walk any distance or 
stand for any prolonged period of time.  Therefore, the VA 
examiner opined that although, in his medical opinion, he was 
fully capable of gainful employment, he was not capable of 
gainful employment in his previous career as a master plumber.

The evidence of record does not indicate the appellant's service-
connected disabilities have resulted in functional impairment to 
such a degree as to preclude employability, including of a 
sedentary nature.  The February 2009 VA examination indicates 
that the appellant lives independently, prepares his own meals, 
picks up his house, and continues to drive.  In the February 2009 
VA examination, he also reported that he assists his son with his 
construction business in a supervisory capacity.    

Although the appellant has asserted that he cannot work due to 
his service-connected disabilities, the medical evidence of 
record shows that the appellant has no exceptional or unusual 
factor associated with his service-connected disabilities that 
render the regular schedular standards impracticable.  The 
appellant indicated in his application that he became too 
disabled to work in 2007.  In an August 2002 hearing, the 
appellant stated that he retired fourteen years previously when 
he was 62.  See August 2002 Hearing Transcript, at page 6.  He 
reported that it was regular retirement, not on the basis of 
disability.  Id.  He stated that although he was retired, he 
still worked helping his children build houses.  Id.       

The Board finds the appellant is not precluded from securing and 
maintaining substantially gainful employment, consistent with his 
educational and occupational experience, due to his service-
connected disabilities.  The February 2009 VA examination 
indicates the appellant is still able to perform activities of 
daily living and assist his son in his construction business in a 
supervisory capacity.  The February 2009 VA examiner noted that 
the appellant was unable to continue to perform duties required 
of a master plumber because he cannot climb up and down ladders 
and has a difficult time kneeling due to his service-connected 
knee disabilities.  However, he opined that the appellant was 
fully capable of gainful employment based on intact cognition.  
He had full use of his upper and lower extremities and speech was 
intact.  Consequently, the Board finds that the appellant is 
capable of gainful employment, and schedular TDIU is not 
warranted under 38 C.F.R. § 4.16(a).  

The Board has also considered whether the appellant is entitled 
to referral for extra-schedular consideration under 38 C.F.R. 
§ 4.16(b).  However,  there is nothing in the record to indicate 
that his service-connected disabilities cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating of 80 percent.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).  
As discussed above, the appellant's disabilities have not 
affected his activities of daily living and there is no 
indication the appellant's service-connected disabilities have 
impaired his employment beyond the level of impairment 
contemplated by a schedular rating of 80 percent.  The Board 
therefore has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. § 4.16(b) is not 
warranted.

For the reasons above, the Board concludes that the preponderance 
of the evidence is against the appellant's claim for a TDIU.  
Thus, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

1.  A separate evaluation of 10 percent for lateral instability 
of the left knee is granted, prior to June 4, 2003.

2.  Entitlement to an evaluation in excess of 30 percent for 
osteoarthritis, previously evaluated as polyarthritis, left knee, 
status post total knee arthroplasty, from August 1, 2004, is 
denied.

3.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis, previously evaluated as polyarthritis, right 
knee, prior to November 30, 2004, is denied.

4.  Entitlement to an evaluation in excess of 30 percent for 
osteoarthritis, previously evaluated as polyarthritis, right 
knee, status post total knee arthroplasty from January 1, 2006, 
is denied.

5.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis, right hand, previously evaluated as 
polyarthritis, is denied.

6.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis, left hand, previously evaluated as polyarthritis, 
is denied.

7.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis, right ankle, previously evaluated as 
polyarthritis, is denied.

8.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis, left ankle, previously evaluated as 
polyarthritis, is denied.

9.  Entitlement to an effective date earlier than November 30, 
2004, for special monthly compensation, is denied.

10.  Entitlement to a total disability rating based on individual 
unemployability (TDIU), is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


